 1   Robert Kopelson, Esq. (SBN 83523)
     Law Office of Robert B. Kopelson
 2   75 E. Santa Clara Street, Suite 1180
     San Jose, CA 95113
 3   Telephone: (408) 293-4000
     Facsimile: (408) 293-8369
 4   Email: kopelaw@hotmail.com

 5   Steven L. Derby, Esq. (SBN 148372)
     Anthony E. Goldsmith, Esq. (SBN 125621)
 6   Celia McGuinness, Esq. (SBN 159420)
     DERBY McGUINNESS & GOLDSMITH LLP
 7   200 Lakeside Drive, Suite A
     Oakland, CA 94612
 8   Telephone: (510) 987-8778
     Facsimile: (510) 359-4419
 9   Email: info@dmglawfirm.com

10   Attorney for Plaintiff
     CRISTINA MENDOZA
11
     * Defendants and their respective counsel listed after the caption.
12

13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15

16   CRISTINA MENDOZA,                                    CASE NO. 5:17-cv-03579 SVK
                                                          Civil Rights
17                          Plaintiff,
          v.
18                                                        JOINT STIPULATION TO EXTEND
     CITY OF SAN JOSE, PACIFIC GAS &                      DEADLINES REGARDING AMENDED
19   ELECTRIC COMPANY, a California                       PLEADINGS AND INITIAL MEDATION
     registered domestic stock corporation,               [AND PROPOSED ORDER]
20   HUDSON SKYPORT PLAZA, LLC, a
     Delaware limited liability company,
21   HUDSON SKYPORT PLAZA LAND,
     LLC, a Delaware limited liability company,
22   HUDSON PACIFIC PROPERTIES, INC.,
     a Maryland corporation, SPIEKER
23   PROPERTIES LP, a California limited
     partnership, EOP OPERTAING LIMITED
24   PARTNERSHIP, LP, a Delaware limited
     partnership CA – SKYPORT I LIMITED
25   PARTNERSHIP, a Delaware limited
     partnership; and DOES 1-100, Inclusive,
26   Defendants

27                          Defendants.

28

     STIPULATION TO EXTEND DEADLINES AND
     [PROPOSED] ORDER                            Z:\SHARED\ACTIVE CASES\MENDOZA, CRISTINA\PLEADINGS\2020 01 30 STIP TO EXTEND DEADLINES - FINAL.DO
     CASE NO. 5:17-cv-03579 SVK
 1   DAVID M. McLAUGHLIN (SBN 131973)
     SPIROS E FOUSEKIS (SBN 260387)
 2   ROPERS, MAJESKI, KOHN & BENTLEY
     1001 Marshall Street, Suite 500 Redwood City, CA 94063-2052
 3   Telephone:    (650) 364-8200
     Facsimile:    (650) 780-1701
 4   Email:        david.mclaughlin@rmkb.com
                   Spiros.fousekis@rmkb.com
 5
     Attorneys for Defendants
 6   HUDSON SKYPORT PLAZA, LLC, a Delaware limited liability company, HUDSON
     SKYPORT PLAZA LAND, LLC, a Delaware limited liability company, HUDSON PACIFIC
 7   PROPERTIES, INC., a Maryland corporation

 8

 9          Plaintiff, CRISTINA MENDOZA (“Plaintiff”) and Defendants, HUDSON SKYPORT

10   PLAZA, LLC, a Delaware limited liability company, HUDSON SKYPORT PLAZA LAND,

11   LLC, a Delaware limited liability company, HUDSON PACIFIC PROPERTIES, INC., a

12   Maryland corporation (“HUDSON Defendants”), hereby jointly stipulate and request through

13   their attorneys of record the following:

14          WHEREAS, the Court in its initial scheduling order placed this case under the deadlines

15   and requirements of General Order 56 (GO 56) (Dkt. 4);

16          WHEREAS, the parties entered into a Consent Decree for Injunctive Relief only, which

17   was approved by this Court on June 8, 2018. (Dkts. 43, 44);

18          WHEREAS, Defendants City of San Jose, Spieker Properties LP, EOP Operating Limited

19   Partnership, and CA-Skyport I Limited Partnership were dismissed from the case. (Dkts. 47, 49);

20          WHEREAS, a stipulation to continue GO 56 deadlines was granted by this court on

21   August 10, 2018, which extended GO 56 deadlines and allowed the parties to conducted limited

22   discovery. (Dkt. 51);

23          WHEREAS, on February 1, 2019, PACIFIC GAS & ELECTRIC COMPANY (“PG&E”)

24   filed a Notice of Bankruptcy Filing and Imposition of Automatic Stay. (Dkt. 52);

25          WHEREAS, this Court continued the deadline to complete mediation under GO 56 to

26   September 5, 2019; (Dkt. 58);

27          WHEREAS, the parties filed status reports with this Court to apprise it of the status of the

28   case and each parties position. (Dkts. 59, 60);

      STIPULATION TO EXTEND DEADLINES AND
      [PROPOSED] ORDER                             -2-     Z:\SHARED\ACTIVE CASES\MENDOZA, CRISTINA\PLEADINGS\2020 01 30 STIP TO EXTE
                                                           DEADLINES - FINAL.DOCX
      CASE NO. 5:17-cv-03579 SVK
 1          WHEREAS, a case management conference was held on September 17, 2019 and the

 2   Court: 1) set January 31, 2020 as the last day to amend pleadings; and 2) set an initial mediation

 3   deadline for March 31, 2020. (Dkt. 70);

 4          WHEREAS, Plaintiff has been informed by bankruptcy counsel that she must seek leave

 5   of the bankruptcy court in PG&E’S bankruptcy cases in order to file and serve an amended

 6   complaint.

 7          WHEREAS, the parties have met and conferred regarding: (1) extending the time for

 8   amending pleadings in this matter based on Plaintiff’s intent to file a First Amended Complaint

 9   (provided, however, that the stipulation does not obligate the HUDSON Defendants to stipulate to

10   the filing of a First Amended Complaint) and (2) extending the initial mediation deadline and

11   have reached the following agreement, the parties hereby STIPULATE as follows.

12          1. Due to the need of the Plaintiff to obtain leave of the Bankruptcy Court in order to

13                amend her complaint, the parties stipulate and respectfully request that the deadline to

14                move to amend the pleadings be extended from January 31, 2020 to March 2, 2020.

15          2. As a result of the deadline to amend pleading being continued to March 2, 2020 and

16                the fact that an additional defendant may need to respond to a First Amended

17                Complaint and participate in mediation, the parties stipulate to and hereby respectfully

18                request that the Court extend the initial mediation deadline from March 31, 2020 to

19                June 30 2020.

20   IT IS SO STIPULATED.

21
     Dated: January 30, 2020                        DERBY, McGUINNESS & GOLDSMITH, LLP
22

23
                                                    __/s/ Anthony Goldsmith_____________________
24                                                  By: Anthony Goldsmith, Esq.
                                                    Attorneys for Plaintiff
25                                                  CRISTINA MENDOZA
26

27   ///
28   ///

      STIPULATION TO EXTEND DEADLINES AND
      [PROPOSED] ORDER                               -3-     Z:\SHARED\ACTIVE CASES\MENDOZA, CRISTINA\PLEADINGS\2020 01 30 STIP TO EXTE
                                                             DEADLINES - FINAL.DOCX
      CASE NO. 5:17-cv-03579 SVK
 1   Dated: January 30, 2020                ROPERS, MAJESKI, KOHN & BENTLEY

 2                                           _/s/ __David M. McLaughlin_________________
                                            By: David M. McLaughlin, Esq.
 3                                          HUDSON SKYPORT PLAZA, LLC, a Delaware
                                            limited liability company, HUDSON SKYPORT
 4                                          PLAZA LAND, LLC, a Delaware limited liability
                                            company, HUDSON PACIFIC PROPERTIES, INC.,
 5
                                            a Maryland corporation
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO EXTEND DEADLINES AND
      [PROPOSED] ORDER                      -4-    Z:\SHARED\ACTIVE CASES\MENDOZA, CRISTINA\PLEADINGS\2020 01 30 STIP TO EXTE
                                                   DEADLINES - FINAL.DOCX
      CASE NO. 5:17-cv-03579 SVK
 1                                          [PROPOSED] ORDER

 2          For GOOD CAUSE shown and for the reasons set forth above, the below deadlines are

 3   amended as follows:

 4          Last day to Amend Pleadings: March 2, 2020; and

 5          Last day for the Parties to complete Initial Mediation: June 30, 2020;

 6

 7   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8

 9

10   Dated: January 31, 2020                ____________________________________________

11                                                      Hon. Susan van Kuelen
                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE
12

13

14

15

16
                                        FILER’S ATTESTATION
17
            Pursuant to Civil Local Rule 5-1, I hereby attest I, Anthony Goldsmith, attorney with
18
     Derby, McGuinness & Goldsmith, LLP, received the concurrences of Counsel in the filing of this
19
     document.
20

21                                                       __/s/ Anthony Goldsmith_______________
                                                         Anthony Goldsmith
22

23

24

25

26

27

28

      STIPULATION TO EXTEND DEADLINES AND
      [PROPOSED] ORDER                            -5-     Z:\SHARED\ACTIVE CASES\MENDOZA, CRISTINA\PLEADINGS\2020 01 30 STIP TO EXTE
                                                          DEADLINES - FINAL.DOCX
      CASE NO. 5:17-cv-03579 SVK
